DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 20 July 2020 and not repeated herein is overcome and hereby withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 4, 6, 8, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kamoshita (US 2006/0054263; “Kamoshita”) in view of Kojima et al. (US 6,103,805; “Kojima”) (newly cited).
Regarding claims 1 and 4, Kamoshita teaches a gas barrier laminate comprising a plastic substrate (1) and a gas barrier layer (2) laminated together ([0001, 0021, 0025], Fig. 4), which reads on the limitations of a gas barrier laminate comprising a gas barrier layer (II) i.e., a polyamide layer) that comprises from 2 to 50 parts by weight of a reinforcing material per 100 parts by weight of the polyamide (i.e., 2/102*100 to 50/150*100 = about 0.02 to 33 wt.% of polyamide) ([0024, 0027, 0030-0032]), which reads on the limitation of a thermoplastic resin constituting the plastic substrate (I) is a polyamide resin recited in claim 1.
The gas barrier layer comprises a polyvinyl alcohol (PVA) and an ethylene-maleic acid (EMA) copolymer ([0012, 0034, 0041]), which reads on the limitations of the gas barrier layer includes a polycarboxylic acid and a polyalcohol recited in claims 1 and 4. 
Kamoshita is silent regarding the reinforcing material being a magnesium oxide.
Kojima discloses a polyamide resin can comprise a reinforcing agent such as magnesium oxide (MgO) (col. 2, lines 1-6, col. 5, lines 52-66). 
Kamoshita and Kojima are both directed towards polyamide compositions comprising additives. It would have been obvious to one of ordinary skill in the art at the time of the invention to have added MgO as a reinforcing additive to the plastic substrate of Kamoshita as taught by Kojima motivated by the expectation of reinforcing the plastic substrate. Additionally, one of ordinary skill in the art would have reasonably selected MgO, as it is known in the art of polyamide compositions to use MgO as a reinforcing agent. As established by MPEP 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
As such, the plastic substrate of Kamoshita in view of Kojima comprises about 0.02 to 33 wt. % of MgO, which overlaps, and therefore renders obvious, the limitations of the plastic substrate (I) includes a metal in a content of 0.1 to 70% by prima facie case of obviousness exists. 

Regarding claim 6, Kamoshita teaches the laminate can be treated with hot water at 95oC for 30 minutes, and the treatment reduces the oxygen permeability to 0.40 cc/m2-24hr-atm, which after conversion would be 3.95 ml/m2-day-MPa (i.e., 1 cc = 1 mL; 1 day = 24 hr; 1 MPa = 9.86923 atm; 0.4 x 9.8623 = 3.95) ([0114-0117], Table 1).
While the claimed oxygen permeability is measured at 20oC at 65% RH after being treated at 95oC for 30 min., and the oxygen permeability measuring condition disclosed in Kamoshita is at 25oC at 80% RH after treatment at 95oC for 30 min., given that the oxygen permeability of the laminate of Kamoshita has an oxygen permeability of 3.95 ml/ m2-day-MPa ([0117, 0121-0122]), it is clear that after a hydrothermal treatment, the laminate of Kamoshita in view of Kojima reads on and/or overlaps, and therefore renders obvious, the limitation of the oxygen permeability is 300 ml/(m2-day-MPa) or less recited in claim 6. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.

Furthermore, the laminate of Kamoshita in view of Kojima can be substantially identical to the gas barrier laminate of the present invention in terms of the plastic substrate, gas barrier layer, the metal compound, and the amount of metal compound in the plastic substrate layer. Therefore, it is clear that the laminate of Kamoshita in view of Kojima comprises embodiments that read on the limitation of the oxygen permeability in an atmosphere of 20oC and relative humidity of 65% is 300 ml/(m2-day-MPa) or less after hydrothermal treatment at 95oC for 20 prima facie case of either anticipation or obviousness has been established.
Moreover, Kamoshita also teaches that a metal compound such as MgO in a layer adjacent the gas barrier coating helps form cross-linking structures with the gas barrier coating, and then heat treatment of the laminate results in oxygen permeability under high humidity to be reduced ([0070-0074, 0114-0118]). Therefore, it is well known and well within the abilities of those skilled in the art to consider, measure, adjust, and optimize the oxygen permeability of laminate films and coating by adding metal compounds (e.g., MgO) and by heat treatment. As established by MPEP 2144.05 II and 2143 C, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art; where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claims 8, 11 and 13, Kamoshita teaches a food packaging container made from the gas barrier laminate ([0118]), which reads on the limitations of a packaging bag comprising the gas barrier laminate according to claim 1, 4 and 6 recited in claims 8, 11 and 13.



Response to Arguments
Claim Rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph
Applicant’s arguments, see page 4 of the remarks, filed 16 December 2020, with respect to the rejection of claims 3, 6, 10 and 13 under 35 U.S.C. 112(pre-AIA ), second paragraph have been fully considered and are persuasive in view of the present amendments. Therefore, the rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action mailed 20 July 2020 have been withdrawn.

Claim Rejections under 35 U.S.C. 103(a) over Kamoshita (US 2006/0054263); and Posey et al. (US 2003/0124365) in view of Okudaira et al. (US 2002/0018905).
Due to the claim amendments, Applicant’s arguments with respect to claim 1 have been considered. However, upon further search and consideration new grounds of rejection have been set forth above as necessitated by the present claim amendments.

Applicant asserts the following arguments addressed below:
Regarding argument (1), on pages 4-6 of the remarks, Applicant asserts that Kamoshita does not disclose or fairly suggest the plastic substrate includes a metal compound that is magnesium oxide. 
However, Kamoshita discloses the plastic substrate comprising reinforcing materials and other layers containing magnesium oxide to form favorable cross-linking structures by reacting with hydroxyl or carboxyl groups in an adjacent layer ([0031, 0070-0074]). Therefore, while Kamoshita does not explicitly recite the plastic substrate comprising magnesium oxide, Kamoshita teaches that a layer of the laminate adjacent to the gas barrier layer can comprise a 

Regarding argument (2), on pages 6-8 of the remarks, Applicant asserts that Posey does not disclose or fairly suggest that the base film includes magnesium oxide; and Okudaira does not disclose a single layer structure, and that the thickness of the easy-sliding layer must be limited and cannot constitute the entire thickness of the polyamide film structure. 
However, Posey or Okudaira are no longer utilized in any of the grounds of rejection, therefore, all arguments pertaining to Posey and Okudaira are considered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782


/Eli D. Strah/Primary Examiner, Art Unit 1782